Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 7 December 2021 have been entered. Claim 1 has been amended.  No claims have been canceled.  Claims 2-10 have been added.  Claims 1-10 are still pending in this application, with claims 1 and 6 being independent.

Response to Arguments
The Applicants’ arguments (page 6 filed 7 December 2021) regarding the Double Patenting rejections of claim 1 have been fully considered.
The Examiner agrees with the Applicants’ arguments that the Instant Application is patentably distinct from US Patent 10872446 B2 (US App # 16844983).  Thus, the Double Patenting rejections of claim 1 with respect to US Patent 10872446 B2 have been withdrawn.
However, amended claim 1 and new claim 6 are not patentably distinct from US Patent 10621762 B2 (US App # 16133631) as described in the prior office action filed 7 September 2021 and the double patenting rejection below.  Thus, the Double Patenting rejections of claim 1 (and new claim 6) have been maintained.

The Applicants’ arguments (page 6 filed 7 December 2021) regarding the objections to claim 1 have been fully considered and found persuasive.  The limitations comprising 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10621762 B2 in view of Djorgovski et al. (“Djorgovski”, US Pre-Grant Publication 20170092008 A1) and Cook et al. (“Cook”, US Pre-Grant Publication 20170344220 A1).).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the Instant Application further recites A shared virtual office system for multi-user data visualization, comprising: 
a second user interface device, 
receive a mapping from the at least three data dimensions to a set of visualization dimensions from the second user interface device,
display the rendering using the first user interface device in a first virtual 3D environment synchronized to a second virtual 3D environment displayed by the second user interface device.

The following is a claim comparison of claim 1 of the Instant Application and claim 1 of U.S. Patent No. 10621762 B2.

Instant App # 17129611
US Patent 10621762 B2   App # 16133631  

1. A shared virtual office system for multi-user data visualization, comprising: 

a first user interface device; 
a second user interface device; 

at least one central processing unit (CPU); 
at least one graphics processing unit (GPU); and 

a memory comprising a data visualization application, where the data visualization application directs the at least one CPU to: 

obtain data comprising a set of records, where each record has a plurality of data dimensions; 

store the obtained data in a table structure, where each record is represented by a row in the table structure, each dimension is represented by a column in the table structure, and each cell is populated with a value corresponding to the obtained data; 

receive a mapping from the at least three data dimensions to a set of visualization dimensions from the second user interface device, 
where the mapping comprises a set of visualization parameters assigned to each column in the table structure, where each visualization parameter in the set of visualization parameters describes how an arbitrary value in the column should be visualized; 

generate a data structure, where the data structure comprises: 




a second list comprising visualization information describing how to render a set of 3D objects, where each 3D object is centered around a respective unrendered point in the set of unrendered points, based on the visualization parameters; 

provide the at least one GPU with the data structure; 

instruct the at least one GPU to render the 3D objects in parallel in a virtual 3D environment 

in accordance with the corresponding visualization information of the second list centered at the corresponding locations of the first list using the data structure; and 

display the rendering using the first user interface device in a first virtual 3D environment synchronized to a second virtual 3D environment displayed by the second user interface device.






at least one central processing unit (CPU);
at least one graphics processing unit (GPU); and 

a memory comprising a data visualization application, where the data visualization application directs the at least one CPU to: 

obtain data comprising a set of records, where each record has at least three data dimensions;

store the obtained data in a table structure, where each record is represented by a row in the table structure, each dimension is represented by a column in the table structure, and each cell is populated with a value corresponding to the obtained data;

generate at least one mapping from the at least three data dimensions to a set of visualization dimensions, 
where the mapping comprises a set of visualization parameters assigned to each column in the table structure, where each visualization parameter in the set of visualization parameters describes how an arbitrary value in the column should be visualized;

generate a data structure using the at least one generic processing module, where the data structure comprises: 



a second list comprising visualization information describing how to render a set of 3D objects, where each 3D object is centered around a respective unrendered point in the set of unrendered points, based on the visualization parameters; 

provide the at least one GPU with the data structure: and 

render the 3D objects 1in a virtual 3D environment 
where the at least one GPU renders the 3D objects in parallel
in accordance with the corresponding visualization information of the second list centered at the corresponding locations of the first list using the at least one GPU and the data structure, 








1.


Claims 1 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10621762 B2 in view of Djorgovski et al. (“Djorgovski”, US Pre-Grant Publication 20170092008 A1) and Cook et al. (“Cook”, US Pre-Grant Publication 20170344220 A1). ).  
It would have been obvious to one with ordinary skill in the art at the time of the inventions to disclose a shared virtual office system for multi-user data visualization, comprising: 
a second user interface device (Cook [0018] discusses manipulating 3D visualizations based on users’ gestures. Cook discloses displaying 3D visualizations , 
receive a mapping from the at least three data dimensions to a set of visualization dimensions from the second user interface device (Cook [0034] implements an action with the 3D data visualization based on a user’s gesture.  Cook [0064] discloses the first and second hand avatars (users) performing different actions on the 3D data visualization.  Djorgovski [0010] loads features, quantities, or parameters into rows of the table.  It would have been obvious for Djorgovski to use Cook’s actions to change the visualization table because Djorgovski’s features, quantities, or actions relate to actions performed on a 3D data visualization.),
display the rendering using the first user interface device in a first virtual 3D environment synchronized to a second virtual 3D environment displayed by the second user interface device.  (Cook (Fig. 2 [0038]-[0039]) illustrates 3D visualizations controlled by a first and second user.)
Claim 1 U.S. Patent No. 10621762 B2 otherwise recite identical limitations as the applicants’ claims to at least one CPU and GPU, memory comprising a data visualization application, obtaining a set of data records with three dimensions, storing the data in a table data structure, visualization parameters assigned to the table structure, where each visualization parameter describes how a value in the column should be visualized, generate a first list comprising locations of unrendered points, generate a second list describing how to render a set of 3D objects, each 3D object centered around an unrendered point, providing the data structure to the GPU, instruct the GPU to render the objects in parallel in accordance with the first and second lists.


Therefore, the Applicants’ claim is not patentably distinct from claim 1 of U.S. Patent No. 10621762 B2.

Allowable Subject Matter
Independent claims 1 and 6 are rejected under double patenting, but would be allowable if the double patenting rejection was resolved.
The following references were considered (among others) in determining the patentability of claims 1 and 6:

Regarding claim 1, Cook et al. (“Cook”, US Pre-Grant Publication 20170344220 A1) discloses a shared virtual office system for multi-user data visualization, comprising: 
a first user interface device; 
a second user interface device (Cook [0018] discusses manipulating 3D visualizations based on users’ gestures. Cook discloses displaying 3D visualizations with two hand avatars of two different users (shared virtual office).  Cook [0024] discloses the users using the same 3D display or multiple 3D displays.);
receive a mapping from the at least three data dimensions to a set of visualization dimensions from the second user interface device (Cook [0034] ,
display the rendering using the first user interface device in a first virtual 3D environment synchronized to a second virtual 3D environment displayed by the second user interface device. (Cook (Fig. 2 [0038]-[0039]) illustrates 3D visualizations controlled by a first and second user.)

Djorgovski et al. (“Djorgovski”, US Pre-Grant Publication 20170092008 A1) discloses at least one central processing unit (CPU); 
at least one graphics processing unit (GPU) (Djorgovski [0089]); and 
a memory comprising a data visualization application (Djorgovski Fig. 7 (704), (710)), where the data visualization application directs the at least one CPU to: 
obtain data comprising a set of records, where each record has a plurality of data dimensions (Djorgovski [0010] discloses datasets indicating spatial coordinates or visible properties such as color.  Anwar (Abstract) discloses variable values in records.); 
store the obtained data in a table structure (Djorgovski [0010] loads records with greater than three dimensions.  Dimensions are represented by x, y, z, color, size, and shape.  Djorgovski [0012] loads a set of multidimensional data points into a visualization table.), where each record is represented by a row in the table structure (Djorgovski [0010] loads features, quantities, or parameters into a row.), each dimension is represented by a column in the table structure (Djorgovski [0010] represents the dimensionality as a number of columns.), and each cell is populated with a value corresponding to the obtained data (Djorgovski [0010] loads features, quantities, or parameters into rows of the table.);
provide the at least one GPU with the data structure. (Djorgovski [0092] generates 3D data visualizations based on the in-memory data structures via the 3D rendering engine.  Djorgovski (Fig. 7) illustrates a processor and a 3D data visualization application as components of the 3D data visualization computing system.  Djorgovski [0089] discloses the processor as including CPUs and GPUs.)

However, the prior art of record, taken alone or in combination, fails to teach or fairly suggest where the mapping comprises a set of visualization parameters assigned to each column in the table structure, where each visualization parameter in the set of visualization parameters describes how an arbitrary value in the column should be visualized; 
generate a data structure, where the data structure comprises: 
a first list comprising locations of points in a set of unrendered points, where each unrendered point is located in 3D space and represents values in at least one record; and
a second list comprising visualization information describing how to render a set of 3D objects, where each 3D object is centered around a respective unrendered point in the set of unrendered points, based on the visualization parameters;
instruct the at least one GPU to render the 3D objects in parallel in a virtual 3D environment in accordance with the corresponding visualization information of the second list centered at the corresponding locations of the first list using the data structure.
The art of record fails to disclose a list of unrendered points and a second list describing how to render a set of 3D objects centered around the unrendered points.

Regarding claim 6, in light of the allowance of claim 1, the method in claim 6 is similar and performed by the system in claim 1. Therefore, claim 6 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613